Title: Thomas Jefferson to Matthew Wills, 26 April 1812
From: Jefferson, Thomas
To: Wills, Matthew


          
                  Sir 
                   
                     Monticello 
                     Apr. 26. 12.
          
		   
		   
		   
		   
		   
		  I return you many thanks for the fish you have been so kind as to send me, and still more for the 
                  your aid in procuring the carp, and you will further oblige me by presenting my thanks to Capt Holman & mr Ashlin. I have found too late, on enquiry, that the cask sent was an old and foul one, and I have no doubt that must have been the cause of the death of the fish. the carp, altho’ it cannot live
			 the shortest time out of the water, yet is understood to bear transportation in water the best of any fish whatever. the obtaining breeders for my pond being too interesting to be abandoned, I
			 have
			 had a proper smack made, such as is regularly used for transporting fish, to be towed after the boat, and have dispatched the bearer with it without delay, as the season is passing away. I have
			 therefore again to sollicit your patronage, as well as Captain Holman’s in obtaining a supply of carp. I think a dozen would be enough, and would therefore wish him to come away as soon as he can get that number. your favor herein will add my further thanks to the assurance of my esteem & respect.
          
            Th:
            Jefferson
        